Exhibit 10.1

APOGEE ENTERPRISES, INC.

2016 EXECUTIVE MANAGEMENT INCENTIVE PLAN

BONUS POOL AWARD AGREEMENT

Fiscal Year [year]

Section 1.  Establishment

This Bonus Pool Award Agreement (the “Agreement”) is entered into as of the     
day of             ,         , by and between Apogee Enterprises, Inc., a
Minnesota corporation (the “Company”), and             , an individual resident
of the State of                  (“Participant”).

Section 2.  The Plan

The Company has established the Apogee Enterprises, Inc., 2016 Executive
Management Incentive Plan (the “Plan”) for certain executive officers.
Participant has been selected by the Compensation Committee of the Company’s
Board of Directors (the “Committee”) to be eligible to participate in the Plan.
Participant hereby acknowledges receipt of a copy of the Plan. The Annual Bonus
Pool Award made to Participant hereby is subject to all of the terms and
conditions of the Plan, which terms and conditions are hereby incorporated by
reference herein and made a part hereof.

Section 3.  Conditions to Participation

As a condition to participate in the Plan and to receive an Annual Bonus Pool
Award, Participant shall execute and return to the Committee a duplicate of this
Agreement.

Section 4.  Performance Based Award

(a)        Performance-Based Award.    The Annual Bonus Pool Award is intended
to be a Performance-Based Award within the meaning of the Plan, and all of the
terms and conditions of this Award shall be interpreted in such a manner so as
to qualify all compensation paid hereunder as “qualified performance-based
compensation” within the meaning of Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”).

(b)        Bonus Pool.    Not later than 90 days after the beginning of each
fiscal year, the Committee will establish a bonus pool (the “Bonus Pool”) equal
to a percentage of one or more pre-established, objective Company performance
factors (e.g., EBITDA, ROIC or sales) selected by the Committee for the fiscal
year. The performance factors and the applicable percentage thereof that make up
the Bonus Pool for the [year] fiscal year (the “Performance Period”) are set
forth in Appendix I, along with the percentage share in the Bonus Pool to be
reserved as an Annual Bonus Pool Award to the Participant for the Performance
Period.

Section 5.  Earned Awards

Following the close of each Performance Period and prior to payment of any
amount to any Participant under the Plan, the Committee must certify in writing
as to the computation of the Annual Bonus Pool Award. As provided for in the
Plan, the maximum Annual Bonus Pool Award which may be awarded to the
Participant pursuant to the Plan with respect to any Performance Period shall
not exceed $3,000,000.

 

  Page 1  



--------------------------------------------------------------------------------

Section 6.  Award Payments

On or around May 15 following the close of the Performance Period, and following
the computation of the Annual Bonus Pool Award, the Participant shall be paid in
cash. The Committee shall retain sole and full discretion to reduce, in whole or
in part, the amount of any Annual Bonus Pool Award otherwise payable to the
Participant under the Plan. Payment of the Annual Bonus Pool Award may be made,
subject to any deferred compensation election which may be permitted pursuant to
any deferred compensation plan of the Company on which the Participant
participates, at such times, with such restrictions and with such conditions as
the Committee, in its sole discretion, may determine at the time of the grant of
the Annual Bonus Pool Award.

Section 7.  Recoupment

Participant acknowledges, understands and agrees that, notwithstanding anything
to the contrary contained herein, the Annual Bonus Pool Award to which the
Participant is otherwise entitled (or which has been paid) is subject to
forfeiture or recoupment, in whole or in part, at the direction of the Company’s
Board of Directors (the “Board”) if, in the judgment of the Board, events have
occurred that are covered by the Company’s Clawback Policy (as it exists on the
date hereof, and as it may be amended from time to time by the Board, the
“Clawback Policy”) and the Board further determines, in its sole discretion,
that forfeiture or recoupment of all or part of the Annual Bonus Pool Award is
appropriate under all of the circumstances considered by the Board. A copy of
the Clawback Policy may be obtained from the General Counsel upon the
Participant’s request.

Section 8.  Termination of Employment

(a)        If the Participant’s employment with the Company or its subsidiaries
terminates during a Performance Period for any reason other than Disability or
Retirement (as such terms are defined below) or death, the Participant shall
forfeit any and all rights under the Plan and this Agreement relating to such
Performance Period.

(b)        If the Participant’s employment with the Company or its subsidiaries
terminates during a Performance Period as a result of Disability or Retirement
(as such terms are defined below) or death, the Participant or the Participant’s
beneficiary or estate shall receive a cash settlement after such Performance
Period has expired and all performance calculations have been made. Such
settlement shall be computed by:

(i)        determining the Annual Bonus Pool Award at the end of the Performance
Period that would have been earned if the Participant’s employment had continued
through the Performance Period, and

(ii)        multiplying the result in (i) by a fraction, the numerator of which
is the number of full fiscal weeks in such Performance Period that the
Participant was an employee of the Company or its subsidiaries and the
denominator of which is the number of full fiscal weeks comprising the
Performance Period.

 

Page 2



--------------------------------------------------------------------------------

Unless the Participant has delivered to the Company a beneficiary designation in
a form acceptable to the Company, the cash settlement shall be made according to
the laws of descent and distribution upon the death of the Participant.

(c)        Disability.  For purposes of this Agreement, “Disability” shall mean
any physical or mental condition which would qualify the Participant for a
disability benefit under any long-term disability plan maintained by the Company
or any Affiliate (as defined in the Plan) then employing the Participant.

(d)        Retirement.    For purposes of this Agreement, “Retirement” shall
mean the Participant’s termination of his or her employment relationship with
the Company under such circumstances determined to constitute retirement by the
Committee in its sole discretion.

Section 9.  Nature of Payments

Any and all cash payments pursuant to any Annual Bonus Pool Award granted
hereunder shall constitute special incentive payments to the Participant, and
such payments shall not be taken into account in computing the amount of the
Participant’s salary or compensation for purposes of determining any pension,
retirement, death or other benefits under (i) any pension, retirement, profit
sharing, bonus, life insurance or other employee benefit plan of the Company or
any Affiliate or (ii) any agreement between the Company (or any Affiliate) and
the Participant, except to the extent that such plan or agreement expressly
provides to the contrary.

Section 10.  Interpretations

This Agreement is subject in all respects to the terms of the Plan. In the event
that any provision of this Agreement is inconsistent with the terms of the Plan,
the terms of the Plan shall govern. Any question of administration or
interpretation arising under this Agreement shall be determined by the
Committee, and such determination shall be final and conclusive upon all parties
in interest.

Section 11.  Governing Law

This Bonus Pool Award Agreement shall be governed by and construed in accordance
with the internal laws, and not the laws of conflicts, of the State of
Minnesota.

 

Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first set forth herein.

 

  APOGEE ENTERPRISES, INC.   

  By:   

 

     Its:   

 

  

  PARTICIPANT     

 

  

 

Page 4



--------------------------------------------------------------------------------

APPENDIX I

FISCAL YEAR [year] BONUS POOL AWARD OBJECTIVES AND AMOUNT

A.  Bonus Pool

[to be determined by the Compensation Committee.]

B.  Annual Bonus Pool Award

[to be determined by the Compensation Committee.]

 

Page 5